PER CURIAM:
Court-appointed counsel for Ramon Odin Lagos-Murillo seeks to withdraw on appeal pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967). Our independent review of the entire record reveals that counsel’s assessment of the relative merit of the appeal is *290correct. Because independent examination reveals no arguable issues of merit on which to base an appeal, counsel’s motion to withdraw is GRANTED, and Lagos-Murillo’s conviction and sentence is AFFIRMED.